UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1880


QBE INSURANCE CORPORATION,

                Plaintiff – Appellee,

          v.

NICHOLAS BROOK COBB,

                Defendant – Appellant,

          and

ROBERT JOSEPH CROOKS,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-01937-TMC)


Submitted:   March 29, 2016                 Decided:    April 14, 2016


Before DIAZ and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jon E. Newlon, John R. McCravy, III, MCCRAVY, NEWLON & STURKIE
LAW FIRM, PA, Greenwood, South Carolina, for Appellant.
Morgan S. Templeton, Graham P. Powell, WALL, TEMPLETON &
HALDRUP, P.A., Charleston, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Robert Crooks, who was employed by Jeco, Inc., moved into

an apartment in the building housing Jeco’s business to provide

some    level    of    security      for      the    business     off-hours.          While

entertaining friends in the apartment, Crooks accidentally shot

Nicholas       Cobb,   seriously        injuring       him,    and    Cobb    filed   suit

against    Crooks      in    state      court.        QBE     Insurance      Corporation,

Jeco’s insurer, filed this action seeking a declaratory judgment

that it had no duty to defend or to indemnify Crooks in the

underlying action.           The district court granted summary judgment

for QBE, and Cobb appealed.               Cobb argues that the district court

overlooked genuine disputes of material fact in granting summary

judgment and that even absent such disputes, QBE has a duty to

defend and indemnify Crooks as a matter of law.                       We affirm.

       We review the grant of summary judgment de novo, drawing

all    reasonable      inferences        in    favor    of     the    nonmoving     party.

Butler v. Drive Auto. Indus. of Am., Inc., 793 F.3d 404, 407

(4th    Cir.    2015).       Summary     judgment       is    only    appropriate     when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                               Fed. R.

Civ. P. 56(a).           In opposing summary judgment, “the nonmoving

party    must     rely      on   more    than       conclusory       allegations,     mere

speculation, the building of one inference upon another, or the



                                              3
mere existence of a scintilla of evidence.”                   Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).

       Cobb   first     contends      that    summary     judgment   was   premature

because genuine disputes of material fact pervade this action.

We    agree   with    the    district    court,      however,     that   the   factual

disputes cited by Cobb are either not genuine or not material.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

We perceive no factual dispute that precluded entry of summary

judgment for QBE.

       As to Cobb’s claim that the policy provides coverage as a

matter of law, insurance policies in South Carolina are subject

“to    general    rules       of     contract    construction,       and   therefore

[courts] must . . . give policy language its plain, ordinary,

and popular meaning.”              Bell v. Progressive Direct Ins. Co., 757

S.E.2d    399,    406       (2014)    (internal      quotation     marks   omitted).

South Carolina law instructs that “[a]n act is within the scope

of    a   servant’s         employment       where    reasonably     necessary      to

accomplish the purpose of his employment and in furtherance of

the    master’s      business.”        Armstrong     v.    Food   Lion,    Inc.,   639

S.E.2d 50, 52 (S.C. 2006); see S.C. State Budget & Control Bd.

v. Prince, 403 S.E.2d 643, 646 (S.C. 1991) (approving use of

general workers’ compensation and master-servant principles to

interpret “course of employment” in insurance context).                            If,

however, “a servant steps aside from the master’s business for

                                             4
some     purpose    wholly       disconnected       with   his       employment,    the

relation of master and servant is temporarily suspended”; “this

is so no matter how short the time, and the master is not liable

for his acts during such time.”              Armstrong, 639 S.E.2d at 53.

       Here, Crooks’ discharge of the firearm was not within the

scope of his employment or in performance of a duty related to

employment.        To conclude otherwise would stretch the insurance

policy far beyond its intended coverage, and South Carolina has

long held that “courts are not at liberty to adopt some strained

or   violent     interpretation       not       contemplated     by    the   parties.”

Long Motor Lines v. Home Fire & Marine Ins. Co. of Cal., 67

S.E.2d 512, 516 (S.C. 1951).

       We therefore affirm the district court’s grant of summary

judgment.      We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented      in    the   materials

before    this     court   and    argument      would   not    aid    the    decisional

process.

                                                                               AFFIRMED




                                            5